DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on December 21, 2020, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1, 2, 8, 11, 12, 14, 18, 21, 24, 25, 28, 30, 31, 36, 37, 40, 46, 56, and 67-69 are pending in the application. 

Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on April 24, 2018, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, and 8, drawn to the technical feature of a  composition for modulating a metabolic response in a subject.  
Group II, claims 11, 12, 14, 18, 21, 24, 25, and 28, drawn to the technical feature of a method for modulating a metabolic response and a first method of preventing or treating a metabolic disorder in a subject.
Group III, claims 11, 12, 14, 18, 21, 30, and 31, drawn to the technical feature of a method for modulating a metabolic response and a second method of preventing or treating a metabolic disorder in a subject.
Group IV, claims 36, 37, 40, 46, 56, and 67-69, drawn to the technical feature of a cell-based assay and a method for assessing the efficacy of an agent.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I, II, III, and IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I, II, III, and IV lack unity of invention because the groups do not share the same or corresponding technical feature. For example, the invention of Group II recites an agent that promotes expression and/or activity of PM20D1 or a biologically active fragment thereof, or promotes N-lipidated amino acids, in the subject, while the invention of Group III recites an agent that inhibits PM20D1 expression and/or activity, or reduces N-lipidated amino acids, in the subject, thereby preventing or treating the metabolic disorder in the subject. As such, the inventions of Groups I, II, III, and IV do not share the same or corresponding technical feature.  
The inventions of Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of an agent that modulates expression and/or activity of PM20D1 or a biologically active fragment thereof, or that modulates N-lipidated amino acids, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hanus et al. (Biofact 40:381-388, 2014; cited on the information disclosure statement filed on June 25, 2019), which discloses N-arachidonoyl serine (p. 382) and because claim 2 recites the agent is an N-lipidated amino acid. As such, the shared same or corresponding technical feature of Groups I, II, III, and IV is not considered to be a contribution over the prior art.  

Election of Species
If applicant elects the invention of Group I, II, III, or IV, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) the agent is a nucleic acid molecule encoding a PM20D1 polypeptide or fragment thereof, 
(B) the agent is a PM20D1 polypeptide or fragment thereof, 
(C) the agent is N-lipidated amino acids, 
(D) the agent is an anti-PM20D1 antisense nucleic acid molecule, 
(E) the agent is an anti-PM20D1 RNA interference molecule, 
(F) the agent is a blocking anti-PM20D1 antibody, 
(G) the agent is a non-activating form of PM20D1 polypeptide or fragment thereof, 
(H) the agent is a small molecule that binds to PM20D1, and 
(I) the agent is a metabolizer of N-lipidated amino acids.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 2, 8, 11, 12, 14, 18, 21, 36, 37, 40, 46, 56, and 67-69.  
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species of (A) to (I) is an agent that modulates expression and/or activity of PM20D1 or a biologically active fragment thereof, or that modulates N-lipidated amino acids. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hanus et al. (supra), which discloses N-arachidonoyl serine (p. 382), which is an N-lipidated amino acid. As such, the shared same or corresponding technical feature among the species of (A) to (I) is not a contribution over the prior art. 

If applicant elects the invention of Group I, II, III, or IV, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(1) metabolic response is modified expression of cidea, 
(2) metabolic response is modified expression of adiponectin, 
(3) metabolic response is modified expression of adipsin, 
(4) metabolic response is modified expression of otopetrin, 
(5) metabolic response is modified expression of type II deiodinase, 
(6) metabolic response is modified expression of cig30, 
(7) metabolic response is modified expression of ppar gamma 2,
(8) metabolic response is modified expression of pgc1alpha, 
(9) metabolic response is modified expression of ucp1, 
(10) metabolic response is modified expression of elovl3, 
(11) metabolic response is modified expression of cAMP, 
(12) metabolic response is modified expression of Prdm16, 
(13) metabolic response is modified expression of cytochrome C,
(14) metabolic response is modified expression of cox4i1, 
(15) metabolic response is modified expression of coxIII, 
(16) metabolic response is modified expression of cox5b, 
(17) metabolic response is modified expression of cox7a1, 
(18) metabolic response is modified expression of cox8b, 
(19) metabolic response is modified expression of glut4, 
(20) metabolic response is modified expression of atpase b2, 
(21) metabolic response is modified expression of cox II, 
(22) metabolic response is modified expression of atp5o, 
(23) metabolic response is modified expression of ndufb5, 
(24) metabolic response is modified expression of ap2, 
(25) metabolic response is modified expression of ndufs1, 
(26) metabolic response is modified expression of GRP109A, 
(27) metabolic response is modified expression of acylCoA-thioesterase 4, 
(28) metabolic response is modified expression of EARA1, 
(29) metabolic response is modified expression of claudin1, 
(30) metabolic response is modified expression of PEPCK, 
(31) metabolic response is modified expression of fgf21, 
(32) metabolic response is modified expression of acylCoA-thioesterase 3, 
(33) metabolic response is modified expression of dio2, 
(34) metabolic response is modified expression of fatty acid synthase (fas), 
(35) metabolic response is modified expression of leptin, 
(36) metabolic response is modified expression of resistin, 
(37) metabolic response is modified expression of nuclear respiratory factor-1 (nrf1); 
(38) metabolic response is modified thermogenesis in adipose cells; 
(39) metabolic response is modified differentiation of adipose cells; 
(40) metabolic response is modified insulin sensitivity of adipose cells; 
(41) metabolic response is modified basal respiration or uncoupled respiration; 
(42) metabolic response is modified whole body oxygen consumption;
(43) metabolic response is modified obesity or appetite; 
(44) metabolic response is modified insulin secretion of pancreatic beta cells; 
(45) metabolic response is modified glucose tolerance; 
(46) metabolic response is modified expression of UCP1 protein; and 
(47) metabolic response is modified N-lipidated amino acid amount and/or activity. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 2, 8, 11, 12, 14, 18, 21, 24, 25, 28, 30, 31, 36, 37, 40, 46, 56, and 67-69.  
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species of (1) to (47) is a modified metabolic response, which is not a special technical feature as it does not make a contribution over the prior art in view of Ikeda et al. (Biochem. Biophys. Res. Comm. 333:778-786, 2005; cited on the information disclosure statement filed on June 25, 2019), which discloses a modified metabolic response to N-arachidonylglycine (paragraph bridging pp. 781-782). As such, the shared same or corresponding technical feature among the species of (1) to (47) is not a contribution over the prior art. 

If applicant elects the invention of Group II or III, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(AA) metabolic disorder is pain, 
(BB) metabolic disorder is insulin resistance, 
(CC) metabolic disorder is hyperinsulinemia, 
(DD) metabolic disorder is hypoinsulinemia, 
(EE) metabolic disorder is type II diabetes, 
(FF) metabolic disorder is hypertension, 
(GG) metabolic disorder is hyperhepatosteatosis, 
(HH) metabolic disorder is hyperuricemia, 
(II) metabolic disorder is fatty liver, 
(JJ) metabolic disorder is non-alcoholic fatty liver disease, 
(KK) metabolic disorder is polycystic ovarian syndrome, 
(LL) metabolic disorder is acanthosis nigricans, 
(MM) metabolic disorder is hyperphagia, 
(NN) metabolic disorder is endocrine abnormalities, 
(OO) metabolic disorder is triglyceride storage disease, 
(PP) metabolic disorder is Bardet-Biedl syndrome, 
(QQ) metabolic disorder is Lawrence-Moon syndrome,  
(RR) metabolic disorder is Prader-Labhart-Willi syndrome,
(SS) obesity-associated cancer, 
(TT) anorexia, and 
(UU) cachexia.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 11, 12, 14, 18, 21, 24, 25, 28, and 30.  
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species of (AA) to (UU) is a metabolic disorder, which is not a special technical feature as it does not make a contribution over the prior art in view of Ikeda et al. (supra), which discloses type 2 diabetes (p. 778, abstract). As such, the shared same or corresponding technical feature among the species of (AA) to (UU) is not a contribution over the prior art. 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656